        Case 3:20-cv-00028-BAJ-SDJ        Document 60      07/23/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


HANCOCK WHITNEY CORPORATION                                          CIVIL ACTION

 VERSUS

 JULIAN PAUL BOURGEOIS                                        NO.: 20-00028-BAJ-SDJ


                                        ORDER

      Before the Court is Plaintiff’s Motion to Review Magistrate Judge’s Order

Striking Plaintiff’s Verified First Amended Complaint for Injunctive Relief.

(Doc. 22). Plaintiff requests the Court to vacate the Magistrate Judge’s Order

(Doc. 21) because it is “clearly erroneous”. (Doc. 22 at p. 1).

      The original complaint in this matter was served on Defendant on

January 14, 2020. On February 7, 2020, Plaintiff filed its first amended complaint

for injunctive relief. (Doc. 20). On February 11, 2020, the Magistrate Judge struck

the amended complaint from the record because the filing failed to comply with

Federal Rule of Civil Procedure 15(a), which permits an amendment to be filed within

21 days after service. (Doc. 21). The Magistrate Judge found that the time period set

forth in Rule 15(a)(1) had expired by the time the amended complaint was filed, and

it was not filed after a responsive pleading or motion listed in Rule 15(a)(1)(B). (Id.).

The Magistrate Judge further found that the amended complaint failed to comply

with Rule 15(a)(2), which requires a party seeking leave to amend a pleading to either

obtain the consent of the parties or leave of Court. (Id.).



                                            1
        Case 3:20-cv-00028-BAJ-SDJ       Document 60     07/23/20 Page 2 of 4




      Plaintiff asserts that the original Complaint was filed on January 13, 2020

(Doc. 1). Plaintiff further asserts that Defendant obtained an extension of time to

respond to the original Complaint by February 25, 2020. (See Docs. 9,10). Plaintiff

argues that at the time it filed its first amended complaint, no responsive pleading or

Rule 12 motion had been filed in response to the original Complaint; thus, Plaintiff

was entitled to amend the original Complaint once under Rule 15(a)(1)(B). Plaintiff

argues that 21-day deadline under Rule 15(a)(1)(B) for amending the complaint had

not passed as of the date of its filing because Defendant had not filed a responsive

pleading. (Doc. 22-1 at p. 3). Plaintiff further argues that Rule 15(a)(1) does not

require that the first amended complaint be filed after the opposing party’s

responsive pleading. (Id.).

      On January 21, 2020, Defendant was granted an extension of time, until

February 25, 2020, to file a responsive pleading. On February 24, 2020, Defendant

requested a second extension of time to file a responsive pleading. (Doc. 33). While

this motion was pending before the Magistrate Judge, Defendant filed a Motion to

Dismiss on March 9, 2020. (Doc. 45). This was the first responsive pleading filed by

Defendant.

      Under Rule 15(a)(1), a party may amend its pleading once, as a matter of

course, (A) within 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, within 21 days after service of a responsive pleading

or 21 days after service of a motion under Rule 12(b),(e), or (f), whichever is earlier.

Rule 15(a)(1)(A) sets a separate deadline from Rule 15(1)(a)(B); thus, if the Plaintiff



                                           2
        Case 3:20-cv-00028-BAJ-SDJ       Document 60     07/23/20 Page 3 of 4




does not amend the complaint within 21 days of when it was served, Plaintiff deprives

itself of the opportunity to do so, unless it obtains leave of court or unless Defendant

files a responsive pleading, which would then trigger another 21-day period for

Plaintiff to amend the Complaint. Plaintiff’s interpretation of Rule 15(a)(B), that even

if the first 21-day period under Rule 15(a)(1)(A) has passed Plaintiff may still amend

the pleading up until 21 days after service of the responsive pleading, is incorrect and

would result in the circumvention of the deadline enshrined in Rule 15(a)(1)(A).

Plaintiff’s deadline to amend its Complaint was on February 4, 2020. Since

Defendant’s motion was a responsive pleading, under Rule 15 (a)(1)(B), a renewal of

the 21-day period permitting Plaintiff to amend its complaint began on

March 9, 2020.

       The Court finds that the Magistrate Judge was correct in finding that the time

period under Rule 15(a)(1)(A) had expired, and that Plaintiff’s February 7, 2020 filing

did not comply with Rule 15(a)(1)(B), because the responsive pleading had not yet

been filed. The time periods for Plaintiff to amend its complaint under

Rule 15(a)(1)(A) and (B) have expired; therefore, Plaintiff must file its amended

complaint in compliance with Rule 15(a)(2). The Magistrate Judge’s Order will not be

disturbed.




                                           3
        Case 3:20-cv-00028-BAJ-SDJ      Document 60       07/23/20 Page 4 of 4




      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion (Doc. 22) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff must file its amended complaint

on or before fourteen days from the date of this Order.




                                 Baton Rouge, Louisiana, this 23rd day of July, 2020




                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          4
